Citation Nr: 0922776	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-22 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to an effective date of prior to May 24, 2001 
for the grant of service connection for bilateral hearing 
loss.

2.  Entitlement to an effective date prior to March 23, 2005 
for the grant of a 20 percent evaluation for bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

The Board notes that the Veteran has expressed disagreement 
with the effective date for service connection for hearing 
loss and the effective date for the assignment of a 20 
percent evaluation for hearing loss.  Thus, the Board has 
restyled these issues as indicated above.   

In March 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  A claim for service connection for hearing loss was 
received on March 4, 1980.

2. An unappealed June 1980 rating decision denied service 
connection for hearing loss.

3.  An informal claim to reopen for service connection for 
hearing loss was received on March 6, 1995.    

4.  A formal claim to reopen for service connection for 
hearing loss was received on May 24, 2001.  

5.  An April 2002 rating decision denied service connection 
for hearing loss.  The Veteran appealed the April 2002 rating 
decision to the Board. 

6.  A December 2003 Board decision granted service connection 
for hearing loss. 

7.  A  June 2004 rating decision implementing the Board's 
decision granted an evaluation of zero percent, effective May 
24, 2001, the date of receipt of the Veteran's claim for 
service connection for hearing loss.  

8.  The March 6, 1995 claim for service connection for 
hearing loss remained pending until the June 2004 rating 
decision.  

9.  A claim for an increased rating for hearing loss was 
received on March 23, 2005.

10.  A June 2005 rating decision increased the evaluation for 
service-connected hearing loss from zero percent disabling to 
20 percent disabling, effective March 23, 2005.  

11.  It was not factually ascertainable prior to March 23, 
2005 that the Veteran's hearing loss had increased in 
severity to such an extent that it rendered him 20 percent 
disabled.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of 
March 6, 1995 for service connection for hearing loss have 
been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 
C.F.R. §§ 3.155, 3.157, 3.400 (2008).

2.  The criteria for an effective date prior to March 23, 
2005 for a 20 percent evaluation for service-connected 
hearing loss are not met.  38 U.S.C.A. §§ 5101, 5110(West 
2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The notice and duty to assist provisions have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter. Manning 
v. Principi, 16 Vet. App. 534, 542-43 (2002).  In cases such 
as this, where a claim cannot be substantiated because there 
is no legal basis for the claim, or because undisputed facts 
render the claimant ineligible for the claimed benefit, VA is 
not required to meet the duty to assist a claimant.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

II.  Analysis 

A.  Legal Criteria for Effective Dates

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

An effective date for a claim for increase may be granted 
prior to the date of claim if it is factually ascertainable 
that an increase in disability had occurred within one year 
from the date of claim.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. 
§§ 3.400(o)(1) and (2) (2008); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997); VAOPGCPREC 12-98 (1998).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151 (a) (2008).  A claim 
is a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. 38 C.F.R. § 3.1(p) (2008).

VA regulations provide that a veteran may receive benefits by 
filing an informal claim.  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs 
from a claimant may be considered an informal claim.  38 
C.F.R. § 3.155 (2008).  Such an informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  Id.

An informal claim need not expressly identify the benefit 
sought, or the provision which corresponds to the benefits 
sought, but rather need only evidence a "belief" that 
entitlement to benefits exists. See 38 C.F.R. §§ 3.1(p), 
3.155(a); Douglas v. Derwinski, 2 Vet. App. 103, 109 (Douglas 
I); see Douglas v. Derwinski, 2 Vet. App. 435, 442 (1992) (en 
banc) (Douglas II); Akles v. Derwinski, 1 Vet. App. 118, 121 
(1991) (to require that veterans enumerate which sections 
they found applicable to their request[s] for benefits would 
change the [nonadversarial] atmosphere in which [VA] claims 
are adjudicated).



B.  Disability ratings  -  Hearing Loss 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Hearing loss is evaluated pursuant to 38 C.F.R. § 4.85, 
Diagnostic Code (DC) 6100 (2008).  Hearing loss disability 
evaluations range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
the average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  The rating schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness. 38 C.F.R. § 4.85 (2008).  The degree of disability 
resulting from service-connected defective hearing is 
mechanically determined by applying the numeric designations 
assigned to the rating schedule after audiometric evaluations 
are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Results of the evaluations are analyzed using 
Tables VI, VIA and VII, identified in 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation under 
Table VI or Table VIA, whichever results in the higher 
numeral. That numeral will then be elevated to the next 
higher Roman numeral. Each ear will then be evaluated 
separately.  38 C.F.R. § 4.86(b) (2008).

C.  Discussion

The Veteran seeks an effective date prior to May 24, 2001 for 
the grant of service connection for hearing loss.  He seeks 
an effective date prior to March 23, 2005 for the assignment 
of a 20 percent evaluation for hearing loss.  The Veteran 
contends that June 1980 is the appropriate effective date for 
service connection and for the assignment of a 20 percent 
evaluation.  

The Veteran initially filed a claim for service connection 
for hearing loss in March 1980.  The RO denied service 
connection for hearing loss in a June 1980 rating decision.  
In a July 1980 letter, the RO informed the Veteran of the 
rating decision and of his appellate rights.  The Veteran did 
not perfect an appeal of the June 1980 rating decision.  The 
June 1980 rating decision is therefore final.  38 U.S.C. 
§ 4005(c) (1976);  38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).

The Veteran submitted a written statement to the RO on March  
6, 1995.  Therein, the Veteran indicated that he would like 
to, "request reevaluation of my service-connected 
disabilities of low back and hearing loss, present rated at 
10 percent." 
The Veteran's statement clearly evidenced a belief in 
entitlement to service connection for hearing loss.  The 
Board finds that the March 1995 statement constitutes an 
informal claim for service connection for hearing loss.   The 
RO did not take any action with regard to the veteran's 
informal claim.  

A formal claim for service connection for hearing loss was 
received on May 23, 2001.  

The Veteran had a VA examination for in September 2001.  The 
examiner diagnosed bilateral hearing loss secondary to 
exposure to excessive noise from artillery fire in Vietnam. 

VA audiological testing completed in September 2001 noted 
average pure tone thresholds of 39 in the right ear and 46 in 
the left.  The examination noted speech recognition scores of 
94 percent in the right ear and 96 percent in the left.  The 
numeric designations for these values, according to Table VI 
are I for the right ear and I in the left ear.  According to 
Table VII, a non-compensable (zero percent) evaluation is 
warranted for those numeric designations.   

The RO denied service connection for bilateral hearing loss 
in an April 2002 rating decision.  The Veteran appealed the 
April 2002 decision to the Board.  The Board granted service 
connection for hearing loss in a December 2003 rating 
decision.  

The RO implemented the Board's decision in a June 2004 rating 
decision.  The RO assigned an effective date of May 24, 2001, 
the date of receipt of the claim for service connection, and 
assigned a zero percent evaluation for the Veteran's hearing 
loss disability.  

The Veteran submitted a claim for an increased rating for 
bilateral hearing loss on March 23, 2005.  The Veteran 
submitted records from a private audiologist.  The private 
audiological records showed puretone averages at 1000, 2000, 
3000 and 4000 Hertz were 53.7 in the right ear and 57.5 in 
the left ear.  The Veteran had speech discrimination scores 
of 80 percent in each ear.  Applying these values to Table 
VI, numeric designations of IV are obtained for both ears.  
Table VII provides for a 10 percent evaluation when both ears 
have a numeric designation of IV.  

The Veteran had a VA examination in May 2005.  Audiological 
testing revealed average puretone thresholds of 70 decibels 
for the right ear and 68 decibels for the left ear.  Speech 
recognition scores were 72 percent in the right ear and 76 
percent in the left ear.  The numeric designations for these 
values, according to Table VI, are VI for the right ear and 
IV for the left.  These values warrant a 20 percent 
evaluation.  A June 2005 rating decision granted a 20 percent 
rating for bilateral hearing loss, effective March 23, 2005, 
the date of receipt of the Veteran's claim for an increased 
rating.  

The Board finds that an effective date of March 6, 1995,  is 
warranted for service connection for hearing loss.  This 
effective date is warranted based on the date of receipt of 
the Veteran's informal claim for service connection for 
hearing loss, which remained pending until it was adjudicated 
by the RO in the April 2002 rating decision.  

The Board finds that an effective date prior to March 23, 
2005 for a 20 percent evaluation for hearing loss is not 
warranted.  The criteria for a 20 percent rating for hearing 
loss were initially met upon VA examination in May 2005.  It 
was not factually ascertainable at any time prior to the May 
2005 VA examination that the criteria for a 20 percent 
evaluation were met.  Accordingly, the appropriate effective 
date for a 20 percent evaluation is March 23, 2005, the date 
of receipt of the Veteran's claim for an increased rating.  
As there is a preponderance of the evidence against the 
Veteran's claim for an earlier effective date for an 
increased rating, he may not be afforded the benefit of the 
doubt.    


ORDER

An effective date of March 6, 1995 for service connection for 
hearing loss is granted.  To this extent, the appeal is 
allowed.  

An effective date prior to March 23, 2005 for the assignment 
of a 20 percent rating for hearing loss is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


